     Case 2:20-cv-01696-APG-EJY Document 3 Filed 09/15/20 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4    RAYMOND DAVIS,                                             Case No. 2:20-cv-01696-APG-EJY
 5                    Plaintiff,
                                                                               ORDER
 6            v.
 7    JACQUELINE BLUTH, et al.,
 8                    Defendants.
 9

10          On September 14, 2020, Plaintiff, an inmate in the custody of the Nevada Department of
11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. ECF No. 1-1.
12   Plaintiff has neither paid the full $400 filing fee for this matter nor filed an application to proceed in
13   forma pauperis.
14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
15   civil action in this Court may apply to proceed in forma pauperis, which allows the inmate to file
16   the civil action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
17   inmate must submit all three of the following documents to the Court:
18          (1) a completed Application to Proceed In Forma Pauperis for Inmate, on this Court’s
19          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
21          (i.e. page 4 of this Court’s approved form), and
22          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
23          six-month period.
24          The Court grants Plaintiff a one-time extension to file a fully complete application to
25   proceed in forma pauperis containing all three of the required documents, or in the alternative, pay
26   the full $400 filing fee for this action on or before October 15, 2020. Absent unusual circumstances,
27   the Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete
28   application to proceed in forma pauperis with all three required documents or pay the full $400 filing
                                                        1
     Case 2:20-cv-01696-APG-EJY Document 3 Filed 09/15/20 Page 2 of 3




 1   fee on or before October 15, 2020, the Court will dismiss this case without prejudice for Plaintiff to

 2   file a new case with the Court when Plaintiff is either able to acquire all three of the documents

 3   needed to file a fully complete application to proceed in forma pauperis or pay the full $400 filing

 4   fee.

 5          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 6   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 7   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

 8   application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before

 9   October 15, 2020 to proceed with this case.

10          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

11   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

12   forma pauperis with all three documents or pays the full $400 filing fee.

13          For the foregoing reasons,

14          IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the approved form

15   application to proceed in forma pauperis by an inmate, as well as the document entitled information

16   and instructions for filing an in forma pauperis application.

17          IT IS FURTHER ORDERED that on or before October 15, 2020, Plaintiff shall either pay

18   the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

19   administrative fee) or file with the Court:

20          (1) a completed Application to Proceed In Forma Pauperis for Inmate on this Court’s

21          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

22          3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26          six-month period.

27          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

28   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

                                                      2
     Case 2:20-cv-01696-APG-EJY Document 3 Filed 09/15/20 Page 3 of 3




 1   on or before October 15, 2020, the Court will dismiss this action without prejudice for Plaintiff to

 2   refile the case with the Court, under a new case number, when Plaintiff has all three documents

 3   needed to file a complete Application to Proceed In Forma Pauperis or is able to pay the full $400

 4   filing fee.

 5           IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s complaint

 6   (ECF No. 1-1) but will not file it at this time.

 7           DATED this 15th day of September, 2020.

 8

 9
                                                    ELAYNA J. YOUCHAH
10                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        3
